Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is understood to have four elements; a closable filling connector 30 as discussed in line 4 of claim 1 for filling at the top wall, a closable removal fitting 24 as discussed in line 7 of claim 1 for discharging or dispensing the contents at the lower removal region, a flexible removal connector 42 as discussed in line 16 of claim 1 which fits with fitting 24 and works in connection with fitting 24 to discharge contents and a protective-housing-shaped molding 26 as discussed in lines 6 and 18 of claim 1.
Claim 1 states that the inliner has a wall recess having two lateral wall parts, an upper wall part, and a rearward wall part having the flexible removal connector 42 molded thereon.
Both 42 and 24 are protected by the protective-housing-shaped molding 26.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“Container base” is not sufficiently clear to mean either the top wall or the bottom wall.
Applicant amends line 5 of claim 1 to state, “on the container base, in a center of the front wall, a lower removal region …”  This language would seem to suggest that the container base is at least partially positioned in the center of the front wall.   The lower removal region is positioned at the edge adjacent to the internal container’s front wall and bottom wall and is centered on that edge.  Although the general area of the lower removal region is both on the bottom wall and on the front wall, the lower removal region is not located at the center of the front wall and spaced from the edge of the front wall.
Lines 18-19 of claim 1 don’t convey a logical structure.  The connector 42 extends outward from the inliner 4 into a protected area that is on the exterior surface of internal container 2 rather than into the interior of the internal container 2.  The interior of internal container 2 is not protected as by the protective-housing-shaped molding 26.  Office suggests changing “into” to “from” in line 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 5680955) in view of Przytulla (US 2002/0112980) and McGhie et al. (US 4011968) (McGhie).
Schutz discloses a thin-walled rigid plastics-material internal container (2) for a pallet container or a similar large-volume retainer for storing and for transporting liquid or free-flowing filling materials, comprising two side walls, a rear wall, a front wall, an upper base having a closable filling connector and a container base, wherein on the container base (bottom), in a center of the front wall, a lower removal region having a protective-housing-shaped molding (recess 19), directed inward toward the inside of the plastics-material internal container is provided for disposing a closable removal fitting (drain cock 23) in a protected recessed manner, and wherein a cuboid-shaped flexible inliner (4) from a thin-walled plastics-material or composite-material film (see lines 4 and 5 of abstract), the flexible inliner at the top being connected to the filling connector or/and at the bottom being connected to the removal connector of the rigid plastics-material internal container, is inserted into the rigid plastics-material internal container (12), characterized in that
the cuboid-shaped flexible inliner (4) in the lower removal region has a wall recess, directed inward and adapted so as to correspond with the protective-housing-shaped molding (recess 19) of the rigid plastics-material internal container, having two lateral wall parts, an upper wall part, and a rearward wall part having a flexible removal connector (drain nozzle 22 of liner) molded thereon.

    PNG
    media_image1.png
    1294
    902
    media_image1.png
    Greyscale


The drain nozzle 19 of Schutz is pushed through the bottom opening 21 in the container front wall as shown in Fig. 2 and explained in column 2, lines 48-54.
Schutz discloses the invention except for (1) the longer side walls and shorter front and rear wall and (2) the exact fit between the flexible removal connector of the inliner and the internal surface of the moulding.  Przytulla teaches the length of front, rear and side walls wherein the side walls are longer than the front and rear walls as stated in paragraphs [20 and 24].  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the dimensions of the container to make the side walls longer than the front and rear walls for the purpose of allowing a container of a predetermined volume to be thinner for the purpose of conserving storage space.  McGhie teaches a container outlet (head member 13) with a liner (preformed barrier element 41) that is an exact fit, press fit or friction fit into the container outlet.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide an exact fit for the fluid outlet and liner to provide a tight connection and to prevent air flow between the liner and outlet into the container interior which would consume volume and prevent a through filling with a liquid content.
Allowable Subject Matter
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 2, 2020 have been fully considered but they are not persuasive. Some of the antecedent basis errors have been corrected.  However, the claims are still indefinite.

If applicant is stating that the cuboid-shape must be stated in writing (“Schutz is completely silent …”), then applicant is incorrect.  The shape may be shown in the drawings or disclosed in any manner by the reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733